
	
		II
		110th CONGRESS
		1st Session
		S. 2409
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2007
			Mr. DeMint (for himself,
			 Mr. Enzi, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		A BILL
		To direct the Architect of the Capitol to ensure that the
		  Pledge of Allegiance to the Flag and the national motto In God We
		  Trust are each displayed prominently in the Capitol Visitor Center on a
		  permanent basis and to prohibit the Architect from removing or refusing to
		  include language or other content from exhibits and materials relating to the
		  Capitol Visitor Center on the grounds that the language or content includes a
		  religious reference or Judeo-Christian content.
	
	
		1.Short TitleThis Act may be cited as the
			 Loyalty to Our Legacy Act of
			 2007.
		2.Inclusion of Pledge of
			 Allegiance and National Motto in Capitol Visitor CenterThe Architect of the Capitol shall ensure
			 that the Pledge of Allegiance to the Flag and the national motto In God
			 We Trust are each displayed prominently in the Capitol Visitor Center
			 on a permanent basis.
		3.Prohibition of
			 Removal of Language or Material From Capitol Visitor Center Exhibits Because of
			 Religious ContentIn preparing
			 and producing any exhibit or other material relating to the Capitol Visitor
			 Center, the Architect of the Capitol may not remove or refuse to include any
			 language, symbol, writing, document, or record on the grounds that the
			 language, symbol, writing, document, or record includes a religious reference
			 or Judeo-Christian content.
		
